Citation Nr: 1453192	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  13-35 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an effective date earlier than August 22, 2011, for the awards of service connection for Parkinsonian tremors of the head and neck, right upper extremity, and organs of the voice and pharynx.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral knee disorder.

3. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a seizure disorder.

4. Entitlement to service connection for residuals of a head injury.

5. Entitlement to service connection for a seizure disorder.

6. Entitlement to service connection for an eye disorder.

7. Entitlement to service connection for a back disorder.

8. Entitlement to service connection for hearing loss.

9. Entitlement to service connection for allergies.

10. Entitlement to service connection for a bilateral knee disorder.

11. Entitlement to an initial rating in excess of 10 percent for Parkinsonian tremor of the head and neck.

12. Entitlement to an initial rating in excess of 40 percent for Parkinsonian tremor of the right upper extremity.

13. Entitlement to an initial rating in excess of 10 percent for Parkinsonian tremor of the organs of the voice and pharynx.  

14. Entitlement to special monthly compensation based on the need for aid and attendance or upon housebound status.


REPRESENTATION

Veteran represented by:	J. Bryan Jones, III, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to August 1988.

This case comes to the Board of Veterans' Appeals (Board) from July 2011 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In an August 2011 statement, the Veteran raised the issue of entitlement to service connection for tinnitus.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In this decision, the Board grants an earlier effective date for the awards of service connection for Parkinsonian tremors and reopens the previously denied claims.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. VA received the Veteran's claim of entitlement to service connection for Parkinsonian tremors on December 27, 2010.

2. An April 1991 rating decision denied service connection for a bilateral knee disorder and a seizure disorder.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal of those issues.

3. The evidence received since the April 1991 rating decision relates to unestablished facts necessary to substantiate the claims for service connection for a bilateral knee disorder and a seizure disorder, and raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1. The criteria for an effective date of December 27, 2010, but no earlier, for the awards of service connection for Parkinsonian tremors of the head and neck, right upper extremity, and organs of the voice and pharynx have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2014).

2. The April 1991 rating decision that denied service connection for a bilateral knee disorder and a seizure disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).

3. New and material evidence has been received since the April 1991 rating decision to reopen the previously denied claims for service connection for a bilateral knee disorder and a seizure disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claim for an earlier effective date for the award of service connection for Parkinsonian tremors, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

The Veteran's claim arises from an appeal of the initial effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2014).  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2014).

In this case, the Veteran claims he has suffered from symptoms of Parkinson's disease for many years and, as the disorder is secondary to his service-connected schizophrenia, the effective date for the award of service connection for Parkinsonian tremors should be the date symptoms began.

A December 27, 2010, report of contact with the Nashville RO shows the Veteran called to file a claim for service connection for tremors due to Parkinson's disease.  

In a July 2013 rating decision, the RO granted service connection for Parkinsonian tremors and assigned an effective date of August 22, 2011, noting that that was the date VA received the Veteran's claim.  

After review, the Board observes that ,while an August 22, 2011, statement from the Veteran notes that he was having problems due to Parkinson's disease, an earlier December 27, 2010, report of contact shows the Veteran's intent to file a claim for service connection for tremors due to Parkinson's disease, and the Board finds that the rendition of the Veteran's contact into a written report of contact may be construed as an informal claim for earlier effective date purposes.  However, there is no such evidence in support of entitlement to an even earlier effective date and the Veteran has provided no authority for the proposition that evidence of earlier symptoms without an accompanying claim can constitute and informal claim for earlier effective date purposes.  Thus, the Board finds that VA received the Veteran's claim of entitlement to service connection for Parkinsonian tremors on December 27, 2010.  Accordingly, December 27, 2010, is the proper effective date for the award of service connection, and the Veteran is entitled to this earlier date.  

In conclusion, an effective date of December 27, 2010, but no earlier, for the awards of service connection for Parkinsonian tremors of the head and neck, right upper extremity, and organs of the voice and pharynx is warranted.  

Claims to Reopen

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2013).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claims for service connection for a bilateral knee disorder and a seizure disorder were originally denied in a January 1990 rating action because the Veteran failed to report to his scheduled VA examination.  An April 1991 rating decision denied the claims because, while the Veteran was treated for his knees in service, there was no evidence of a current disability of either knee, and the first evidence of a seizure disorder was dated over a year after separation from service.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal of those issues.  There is no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issues on appeal.  38 C.F.R. § 3.156(b) (2014).  Thus, the decision became final.  

The pertinent evidence received since the April 1991 denial includes the Veteran's statements of having knee problems since service, a statement from a friend noting that the Veteran has had seizures since separation from service, and VA medical records showing treatment for both knees and a seizure disorder.  Of note, an April 1999 progress note shows a history of left knee surgery and complaints of bilateral knee pain.

Presuming the credibility of the evidence, the record now indicates that the Veteran has a bilateral knee disorder and a seizure disorder and that they may have had their onset in service.  The evidence is new, not cumulative, and relates to unestablished facts necessary to substantiate the claims.  Thus, as new and material evidence has been received, the claims for service connection for a bilateral knee disorder and a seizure disorder are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

An earlier effective date of December 27, 2010, for the awards of service connection for Parkinsonian tremors of the head and neck, right upper extremity, and organs of the voice and pharynx is granted, subject to the provisions governing the award of monetary benefits.

New and material evidence having been received, the claim for service connection for a bilateral knee disorder is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a seizure disorder is reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran claims he has residuals of an in-service head injury, to include seizures and blurry vision.  The service treatment records show a report of passing out in July 1987 and hitting his head while sleepwalking in December 1987.  At the hearing, the Veteran testified he hit his head when he fell below deck.  To properly assess whether he has any residuals from an in-service head injury, he should be afforded a VA traumatic brain injury (TBI) examination.  In that regard, the examiner should also be advised that post-service VA medical records indicate the Veteran suffered a head injury at work in July 1990 when he fell from a construction site.

Specific to the seizure disorder, the Veteran claims his seizures began in service after the head injury.  While the service treatment records do not show he had any seizures, they show complaints of dizziness, disorientation, and sleepwalking in April 1987; and complaints of becoming dizzy and passing out in July 1987 diagnosed as a probable vasovagal syncopal episode.  As the above symptoms may be indicative of seizures, the TBI examiner should be asked to provide an opinion on whether the Veteran's seizures began in service.

Specific to the eye disorder, the Veteran claims he has had blurry vision since the in-service head injury.  The Veteran's service treatment records show complaints of headaches and blurred vision in May 1988, at which time visual acuity was 20/30 bilaterally; an August 10, 1988 eye examination noting 20/80 visual acuity bilaterally but with suspected malingering; and an August 15, 1988 eye examination noting 20/40 visual acuity in the right eye and 20/30 visual acuity in the left eye but that findings were incompatible with poor vision and suggested a malingering component.  Post service, June 2008 VA treatment records show the Veteran complained of vision problems after being exposed to a train derailment but inconsistent findings on examination suggested malingering.  In April 2011, the Veteran was afforded a VA examination, which showed no evidence of blurred vision or pathology other than refractive error, which the examiner opined was not caused by or a result of service.

While the Board acknowledges the examiner's opinion, a supplemental opinion is needed.  Private medical records from April to October 2010 show treatment for conjunctivitis, blepharitis, and dry eye syndrome, and VA medical records through August 2011 list eye infections as an active problem and show prescriptions for artificial tears.  Such evidence is sufficiently contemporary to the filing of the claim in January 2011 to constitute a showing of a disability during the period of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, an opinion on whether any of the above eye disorders had its onset in or is related to active service is needed.  As the Veteran was last examined by VA in January 2011, almost four years ago, he should be afforded a new examination to determine the current state of the Veteran's eyes.  Also, while VA regulations prohibit service connection for refractive errors of the eyes, service connection is warranted if such was subjected to a superimposed disease or injury that created additional disability.  VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 ) (Oct. 30, 1990).  As the Veteran may have suffered a TBI, the examiner should consider the findings of the requested TBI examination.  

The Veteran also claims he injured his back in service and has had problems ever since.  Specifically, he claims he injured his back at the same time he injured his head.  At the hearing, he testified he injured his back when he fell below deck.  While the service treatment records do not show any back complaints, the Veteran is competent to report that he injured his back and has ongoing back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, he should be afforded a VA examination to determine whether any back disorder had its onset in or is related to active service.  In that regard, the Board would be remiss if it did not advise the examiner that post-service VA medical records show the Veteran injured his back at work in July 1990 when he fell from a construction site.

The Veteran claims he has hearing loss due to noise exposure in service.  The service treatment records do not show hearing loss in either ear.  The Veteran was afforded a VA examination in March 2011.  The VA examiner noted that test results were not reliable and thus not suitable for rating purposes.  The examiner noted that otoacoustic emission testing was normal bilaterally between 1000 and 6000 Hertz, consistent with normal outer hair cell function.  The examiner then stated that an opinion on etiology could not be made as test results were inconclusive and no separation audiogram was available.  A March 2013 VA audiology consult note also shows no response to speech or puretone testing but normal otoacoustic emission testing bilaterally, which the audiologist noted was inconsistent with the Veteran's responses and recommended reevaluation with another audiologist.

Given the above, the Veteran should be afforded another VA examination to determine whether he has any hearing loss and, if so, whether it is related to active service.  In that regard, the record shows he has tinnitus, which the Board observes may interfere with puretone testing.  However, the record is unclear as to why no response was elicited on speech recognition testing.  VA's duty to assist is not a one-way street; the veteran has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Veteran is advised that he must cooperate and participate during the examination so that VA may properly adjudicate his claim.

The Veteran claims he developed allergies in service.  While the service treatment records show he had upper respiratory infections, they do not show he had allergies.  The first post-service evidence of allergies is an October 2001 VA treatment record showing a diagnosis of allergic rhinitis.  However, the Veteran testified he suffered from allergies in service, noting symptoms of congestion and red and burning eyes, and they have continued since discharge.  He is competent to give evidence of such allergy symptoms.  Layno, 6 Vet. App. 465.  Thus, he should be afforded a VA examination to determine whether his allergies had their onset in or are related to active service.  

The Veteran claims he injured his knees in service and has had problems ever since.  With respect to the left knee, the service treatment records show a patellofemoral contusion in July 1987 and a patellar tendon strain in August 1987.  With respect to the right knee, the service treatment records show a lateral collateral ligament strain in May 1987.  Post service, an April 1999 VA treatment record shows a history of left knee surgery and complaints of bilateral knee pain.  While a diagnosis of a right knee disorder is not readily apparent in the record, the Veteran's statements of right knee pain in the VA medical records and during the appeal amount to persistent or recurrent symptoms of a disability.  Thus, he should be afforded a VA examination to determine whether any knee disorder had its onset in or is related to active service.  In that regard, the examiner should be advised that post-service VA medical records reflect that the Veteran injured one or both knees in June 2010 in a motor vehicle accident.

The Veteran also seeks higher initial ratings for Parkinsonian tremors of the head and neck, right upper extremity, and organs of the voice and pharynx.  Given the Board's decision above granting an earlier effective date of December 27, 2010, for the awards of service connection for Parkinsonian tremors, the AOJ must in the first instance reevaluate the Parkinsonian tremors from the new effective date.  Thus, a Board decision on the initial rating claims at this time would be premature.  

As the remand of the above claims could affect the claim for special monthly compensation (SMC), the Board finds that the claims are inextricably intertwined and a Board decision on the SMC claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, the AOJ should obtain any outstanding medical records.  The Veteran should be asked to identify or submit any pertinent private medical records.  The record contains VA treatment notes through March 2014.  Thus, any treatment notes since that time should be obtained. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify or submit any pertinent private medical records.  Attempt to obtain any identified records.  Obtain any VA treatment records since March 2014.

2. Then, schedule the Veteran for a VA TBI examination to ascertain whether he has any residuals of an in-service head injury.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be performed.  The examiner should clearly identify all residual symptoms (including all subjective complaints) that are determined to be related to an in-service head injury.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology since service.  The examiner should provide a complete rationale for any opinion expressed.  Specifically, the examiner should address the following.

(a) State whether it is at least as likely as not (50 percent or greater probability) that any claimed impairment, including but not limited to seizures and any blurry vision, is related to an in-service head injury.  The examiner should consider the service treatment records showing the Veteran passed out in July 1987 and hit his head while sleepwalking in December 1987, the November 1990 VA treatment record indicating the Veteran suffered a head injury at work in July 1990, and the June 1992 VA treatment record indicating the Veteran injured his head at work when he fell from a construction site.

(b) State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's seizures began in active service.  The examiner should consider the Veteran's complaints of dizziness, disorientation, and sleepwalking in April 1987; and complaints of becoming dizzy and passing out in July 1987 diagnosed as a probable vasovagal syncopal episode.

3. Schedule the Veteran for a VA examination to ascertain whether any eye disorder is related to active service.  The examiner is advised that the Veteran has been diagnosed with conjunctivitis, blepharitis, and dry eye syndrome.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be performed.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology since service.  The examiner should provide a complete rationale for any opinion expressed.  Specifically, the examiner should address the following.

(a) State whether it is at least as likely as not (50 percent or greater probability) that any diagnosed eye disorder had its onset in or is related to active service.  The examiner should consider the service treatment records showing complaints of blurred vision in May 1988 with visual acuity of 20/30 bilaterally; visual acuity of 20/80 bilaterally but with suspected malingering on August 10, 1988; and visual acuity of 20/40 in the right eye and 20/30 in the left eye on August 15, 1988, but with suggested malingering.  The examiner should also consider June 2008 VA treatment records showing the Veteran's complaints of vision problems after being exposed to a train derailment.  

(b) Review the VA TBI examination report and state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's refractive error was subjected to a superimposed disease or injury that created additional disability during active service.  The examiner should consider the service treatment records showing the Veteran passed out in July 1987 and hit his head while sleepwalking in December 1987, the November 1990 VA treatment record indicating the Veteran suffered a head injury at work in July 1990, and the June 1992 VA treatment record indicating the Veteran injured his head at work when he fell from a construction site.

4. Schedule the Veteran for a VA examination to ascertain whether any current back disorder is related to active service.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be performed.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology since service.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any back disorder had its onset in or is related to active service.  The examiner should consider the service treatment record showing the Veteran passed out in July 1987, the November 1990 VA treatment record noting the Veteran suffered a back injury at work in July 1990, and the June 1992 VA treatment record indicating the Veteran injured his back at work when he fell from a construction site.  The examiner should provide a complete rationale for any opinion expressed.  

5. Schedule the Veteran for a VA examination to ascertain whether any hearing loss disability is related to active service.  The examiner should review the claims folder and note that review in the report.  The examiner should consider the prior March 2011 VA examination report and March 2013 VA audiology consult note.  The examiner should then state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has hearing loss disability in either ear.  If the Veteran has hearing loss disability in either ear, then the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the hearing loss disability had its onset in or is related to active service.  The examiner should provide a rationale for all opinions.  

6. Schedule the Veteran for a VA examination to ascertain whether his allergies are related to active service.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be performed.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology since service.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's allergies had their onset in or are related to active service.  The examiner should provide a complete rationale for any opinion expressed.   

7. Schedule the Veteran for a VA examination to ascertain whether any knee disorder is related to active service.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be performed.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology since service.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any knee disorder had its onset in or is related to active service.  The examiner should consider the service treatment record showing a right lateral collateral ligament strain in May 1987, left patellofemoral contusion in July 1987, and left patellar tendon strain in August 1987.  The examiner should also consider the July 2010 VA treatment record showing the Veteran injured one or both knees in a motor vehicle accident in June 2010.  The examiner should provide a complete rationale for any opinion expressed.   

8. Then, readjudicate the claims.  Specific to the claims for higher initial ratings for Parkinsonian tremors, this readjudication should include consideration of all evidence since the new December 27, 2010, effective date of service connection granted in this decision.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


